Title: To Thomas Jefferson from Valentin de Foronda, 3 November 1808
From: Foronda, Valentin de
To: Jefferson, Thomas


                  
                     Sir
                     
                     Phia 3d Novr 1808—
                  
                  It is extremely painful to me to see myself under the hard necessity of molesting the attention of His Excy the President, thro the ignorance of some Judges of Phia. in relation to the Laws of Nations as happens from their daring to have sent to Dn Ignacio de Lima, attached to the Legation of Spain, an Order in the name of Caldwel by which they intimate to him to appear at Court, in the quality of Witness, under the penalty of $400—
                  This insult will be repeated, if the Government does not correct it, and chastise the Ignorance of the Judges—among whom I have already met two Sheriffes who from compassion I do not name, who, like the King of Batavia who was ready to burst with laughter at hearing from the Hollanders who arrived at his Island, that they had not h a thing that appeared to him out of all Rule, laugh[ed] raised a horse laugh when I made them kno[w] that according to the Law of Nations they ought not to do such and such a thing; and they have  to the Lieg who serves this Consulate, that they would put me myself in Prison if I should do this or that 
                     Sheriffes certainly the most wise! but how will it be wondered at that Sheriffes among whom there are Men of little learning (de letras muy gordas) should think so, when Sor Dallas is of opinion that the Corps Diplomatique ought to present themselves in the Tribunals as Witnesses, if it should be necessary
                  When Sor Hopkinson said in Court in a tone of burlisque, (en tono de rechefla) of Satire why should we refuse to present ourselves before a respectable Tribunal—Sor Lima and I?—To these propositions, to this offensive satire and to the Lawyers who believe that the privileged ought to present themselves as Witnesses in the Tribunals it can only be answered by buffoonery of the same kind. Then let us suppose that a violent murder is committed in the House of the Minister Plenipotentiary of France—and that he should make his Complaint and that the Ministers of Spain and England should have been present at it; that is the Representatives of Napolion 1st., of Ferdinand the 7th, and of George the 3d. according to Judicial procedures, in the first place would come an Order, a subpœna of  $400, signed by Caldwel, that the Representatives of the Kings should appear at Court at a fixed hour. That the Kings should arrive at the appointed hour (permit me to call them so, since they are their Representatives) and that the Court does not meet precisely at the hour appointed and that there would be a Constable (un Alguacil) who would say to them Kings—wait a little minute with the Negroes & Mulattoes in this Hall—That the Court should open and according to the Order of the Cause it might happen that a Negro would first have to declare Then the Crier would call out Napoleon the 1st and Napoleon the 1st would present himself. Then the Judge would say to him Swear Napoleon to tell the truth and Napoleon swears standing up (de pie) surrounded by Negroes, Mulattoes &c, who will be looking at him and by Lawyers who will be cross questioning him—One on one side will ask him—Had the Knife a handle? An other—Was it in the form of a Poegnard? An other on the other side was the point very sharp? Had it three edges or two? &c &c. Sor Napoleon you have said that it was a Knife: now you say it was a Poignard: how is this to be understood?
                  This examination is finished and the Lawyers and the Jury cease to question and cross question him: and the Judge says—Now Napoleon the 1st May retire—let Ferdinand the 7th enter and to Ferdinand the 7th the same is done—then—let George the 3d enter and George presents himself and follows the same steps with the Kings that went before.
                  The absurdity of the Comedy is now palpable—then the principle on which those set out, who solicit the presence of the Corps Diplomatique at the Tribunals—is absurd—
                  Sor Dallas supposes, that in these Tribunals it is necessary that the Witnesses should present themselves personally. Then whenever there are no other Witnesses than Diplomatic Men; these not being obliged to attend the Tribunal it will happen that a Crime committed against a Public Minister if there is no other Witness than he who enjoy Diplomatic rights will remain unpunished: then a Minister Plenipo: has not in this Country the personal security, which he had in Spain: then he is obliged to do what is not done in Spain: then he who insults him is secure of impunity if there are no other Witnesses than those who are privileged: then the situation (la suerte) the lo of the Ministers Plenipo: of these States in Spain, is more brilliant, more becoming than that of those of Spain in these States: and I beleive that this is not just: so I propose to make it known to my Country to the end that it may be informed that the protection is very unequal—
                  Influenced by this consideration I cannot do less than propose to you, with a view of avoiding disagreeable disputes, if I meet with ignorant Sheriffes, who laugh at the Laws of Nations, that you may have the goodness to pass an Order to the Marshal or to the Person competent, that he should make known to the Sheriffes that the Charge des Affaires of His Catholic Majesty and Dn Ignacio de Lima with their Families, may enjoy the Rights of nations. at present there are no other Spaniards who enjoy them if there should be I will not delay announcing it to you.
                  I offer myself &c
                  
                  
                     
                        Foronda
                     
                  
               